Citation Nr: 1511672	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for migraine headaches.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to September 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU rating.  In November 2009, an informal conference was held before a Decision Review Officer at the RO.  In a July 2010 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in January 2011, the Veteran (via her representative) withdrew such request.  

The issue of an increased rating for migraine headaches arose from a September 2009 rating decision, which denied a rating in excess of 30 percent for service-connected migraine headaches.  In September 2009, the Veteran filed a notice of disagreement (NOD) with that decision.  A December 2009 rating decision increased the rating for migraines to 50 percent, effective June 18, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that although the highest rating under the rating schedule is 50 percent, an even higher rating could potentially be assigned on an extra-schedular basis.  Because the Veteran has not withdrawn her appeal as to the issue of a disability rating greater than assigned, the issue remained in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran filed a timely NOD with the September 2009 rating decision (seeking an increased rating for migraines), and a statement of the case (SOC) has not yet been issued in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter for issuance of a SOC.  This matter is clearly inextricably intertwined with the claim of entitlement to a TDIU rating, as a grant of an increased rating for migraine headaches (at issue in the pending NOD with the September 2009 rating decision) could render the claim for a TDIU rating moot.  Notably, an appeal of the September 2009 rating decision is not before the Board at this time, and will only be before the Board if the Veteran files a timely substantive appeal after an SOC is issued.  

The Board also notes that the claims file reflects that as of August 2013, the Veteran was enrolled in a VA vocational rehabilitation program.  Although the claims file contains some older vocational rehabilitation file records, none are newer than 2010.  Updated copies of all relevant vocational rehabilitation records must be secured for consideration in connection with the claim for unemployability benefits.  Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated copies of all recent treatment records.  

2.  Obtain updated copies of documents from the Veteran's vocational rehabilitation file.

3.  Furnish the Veteran with an SOC with respect to her claim for an increased rating for migraine headaches.  Afford her a reasonable opportunity for response.  The Veteran and her representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, she must submit a timely substantive appeal after the SOC is issued.  If she timely perfects an appeal in the matter, it should be returned to the Board.  

4. The AOJ should then review the record, complete any additional development indicated, and readjudicate the claim of entitlement to a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




